Case: 22-20212     Document: 00516430516         Page: 1     Date Filed: 08/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                August 12, 2022
                                  No. 22-20212
                                                                 Lyle W. Cayce
                                Summary Calendar
                                                                      Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Julia Ann Poff,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:22-CV-205
                           USDC No. 4:17-CR-669-1


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Julia Ann Poff, federal prisoner # 30835-479, pleaded guilty pursuant
   to a written agreement with the Government to violating 18 U.S.C. § 844(d),
   based on her mailing an improvised explosive device to President Barack



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-20212        Document: 00516430516          Page: 2   Date Filed: 08/12/2022




                                      No. 22-20212


   Obama, and she was sentenced to 120 months of imprisonment. In this
   interlocutory appeal, she challenges the district court’s denial of her motion
   for release on personal recognizance or bond pending disposition of her 28
   U.S.C. § 2255 motion to vacate her conviction and sentence.
             Poff asserts that release is warranted because she is very likely to
   succeed on one or more of her claims of ineffective assistance of counsel. She
   further asserts she has established extraordinary circumstances because she
   suffers from several serious medical conditions for which she is not being
   properly treated and because those conditions place her at greater risk of
   contracting COVID-19 and suffering serious harm to her health or death as a
   result.
             To obtain release on bail pending the disposition of a § 2255 motion,
   or pending an appeal in a § 2255 case, the movant must “raise[ ] substantial
   constitutional claims upon which he has a high probability of success,” and
   she must also show that “extraordinary or exceptional circumstances exist
   which make the grant of bail necessary to make the habeas remedy effective.”
   Calley v. Callaway, 496 F.2d 701, 702 (5th Cir. 1974).
             In light of Poff’s motion and the record, the district court’s order
   denying Poff’s motion for release pending collateral review is AFFIRMED.
   To the extent that Poff’s notice of appeal could be construed as seeking bail
   pending conclusion of this appeal, that motion is DENIED as moot. Poff’s
   motion for expedited consideration of her appeal also is DENIED as moot.




                                           2